DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 11, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US. Pub. NO. 2015/0137614 A1; hereinafter “Kang”) in view of Shana’a et al. (US. Pub. NO. 2014/0194057 A1; hereinafter “Shana’a”)

Regarding claim 1, Kang teaches a device comprising: 
an antenna (see Kang, fig. 2, 122); and at least one processor (see Kang, fig. 2, 140, 150) configured to: 
transmit a pulse signal for detection of another device within proximity of the device (see Kang, fig. 2, amp 121, osc 123, fig. 4a, short beacon; fig. 3A, S10); 
detect, in conjunction with transmission of the pulse signal, that a first value of a measurement parameter of the antenna satisfies an initial detection factor (see Kang, fig. 3A, S20, para. [0054], impedance variation); and 
in response to detecting that the first value satisfies the initial detection factor: 
transmit a confirmation pulse signal (see Kang, fig. 3A ,S30, fig. 4B, long beacon, wake up signal). 
Kang is silent to teaching that configured to
set a confirmation detection factor for the measurement parameter based at least in part on the first value; 
initiate a second polling for reception of data from the other device when a second value of the measurement parameter of the antenna detected in conjunction with transmission of the confirmation pulse signal satisfies the confirmation detection factor.
In the same field of endeavor, Shana’a teaches a device configured to 
set a confirmation detection factor for the measurement parameter based at least in part on the first value (see Shana’a, para. [0022-23], AF1 and TH, ambient change 1 and threshold); 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kang with the teaching of Shana’a in order to provide a better proximity sensing method and save battery (see Shana’a, para. [0003-4]). 

Regarding claim 2, the combination of Kang and Shana’a teaches the device of claim 1, wherein the first value satisfies the initial detection factor when the first value of the measurement parameter differs, by at least a first threshold amount, from a prior value of the measurement parameter detected in conjunction with transmission of a prior pulse signal (see Kang, fig. 3A, S20, para. [0054]).

Regarding claim 3, the combination of Kang and Shana’a teaches the device of claim 2, wherein the second value of the measurement parameter satisfies the confirmation detection factor when the second value differs, by at least a second threshold amount, from the first value of the measurement parameter (see Shana’a, para. [0022-24], AF2, TH, AF1).

Regarding claim 6, the combination of Kang and Shana’a teaches the device of claim 1, wherein the other device corresponds to a passive tag or to a device emulating a passive tag (see Shana’a, para. [0015]).

Regarding claim 7, the combination of Kang and Shana’a teaches the device of claim 1, wherein the measurement parameter of the antenna comprises at least one of an amplitude, an impedance, a 

Regarding claim 8, the combination of Kang and Shana’a teaches the device of claim 1, wherein the at least one processor is further configured to: transmit another confirmation pulse signal when the second value of the measurement parameter detected in conjunction with transmission of the confirmation pulse signal does not satisfy the confirmation detection factor (see Kang, fig. 3B, S31, maintain wake-up signal when no impedance varied)

Regarding claim 9, the combination of Kang and Shana’a teaches the device of claim 8, wherein the at least one processor is further configured to: initiate the second polling for reception of data from the other device (see Shana’a, fig 2, 209, poll) when a third value of the measurement parameter of the antenna detected in conjunction with transmission of the other confirmation pulse signal satisfies the confirmation detection factor (see Shana’a, fig. 2, 207, No, not exceeding threshold; after 205, then another measure 206).

Regarding claim 11, Kang teaches a method, comprising: 
transmitting, by a device via an antenna, a pulse signal in association with a first polling for detection of a second device within proximity of the device (see Kang, fig. 2, amp 121, osc 123, fig. 4a, short beacon; fig. 3A, S10); 
detecting, in conjunction with transmitting the pulse signal, that a first change in a measurement parameter associated with the antenna satisfies a first factor (see Kang, fig. 3A, S20, para. [0054], impedance variation); and

Kang is silent to teaching that comprising
detecting, in conjunction with transmitting the confirmation pulse signal, that a second change in the measurement parameter satisfies a second factor; and 
initiating, in response to detecting that the second change satisfied the second factor, a second polling for reception of data from the second device.
In the same field of endeavor, Shana’a teaches a method comprising
detecting, in conjunction with transmitting the confirmation pulse signal, that a second change in the measurement parameter satisfies a second factor (see Shana’a, fig.2, 206, 207, AF2, S_TX, para. [0022-24]);
initiating, in response to detecting that the second change satisfied the second factor, a second polling for reception of data from the second device  (see Shana’a, fig. 2, 209).
 Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kang with the teaching of Shana’a in order to provide a better proximity sensing method and save battery (see Shana’a, para. [0003-4]). 

Regarding claims 16, 18, 19, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 7-9, respectively. 

Regarding claim 17, the combination of Kang and Shana’a teaches the method of claim 11, wherein the second polling comprises activating hardware and/or firmware on the device for receiving data from the second device and the second polling is associated with a greater power consumption than the first polling.

Regarding claim 20, Kang teaches a non-transitory machine readable medium comprising code that, when executed by at least one processor cause the at least one processor to perform operations, the code comprising: 
code to transmit, by a device via an antenna, a pulse signal in association with a first polling for detection of an other device (see Kang, fig. 2, amp 121, osc 123, fig. 4a, short beacon; fig. 3A, S10);
 code to detect, in conjunction with the transmission of the pulse signal, that a first change in a measurement parameter associated with the antenna satisfies an initial detection factor (see Kang, fig. 3A, S20, para. [0054], impedance variation); and 
code to transmit, in response to detecting that the first change satisfies the initial detection factor, a confirmation pulse signal  (see Kang, fig. 3A ,S30, fig. 4B, long beacon, wake up signal).
Kang is silent to teaching that comprising
code to detect, in conjunction with transmitting the confirmation pulse signal, that a second change in the measurement parameter satisfies a confirmation detection factor, the confirmation detection factor being set based at least in part on the first change; and 
code to initiate, in response to detecting that the second change satisfies the confirmation detection factor, a second polling for reception of data from the other device, the second polling being associated with a higher power consumption than the first polling.
In the same field of endeavor, Shana’a teaches a method comprising
code to detect, in conjunction with transmitting the confirmation pulse signal, that a second change in the measurement parameter satisfies a confirmation detection factor, the confirmation detection factor being set based at least in part on the first change (see Shana’a, fig.2, 206, 207, AF2, S_TX, para. [0022-24]); and 

 Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kang with the teaching of Shana’a in order to provide a better proximity sensing method and save battery (see Shana’a, para. [0003-4]). 

Claims 4, 5, 10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Shana’a as applied to claims 2 and 11 above, and further in view of Lee et al. (US. Pub No. 2014/0333145 A1; hereinafter “Lee”)

Regarding claim 4, the combination of Kang and Shana’a teaches the device of claim 2, wherein the pulse signal is transmitted a first amount of time after the transmission of the prior pulse signal (see Kang, para. [0051], detection signal interval) and the confirmation pulse signal is transmitted a second amount of time after the transmission of the pulse signal (see Kang, para. [0054], wake up signal interval). 
The combination of Kang and Shana’a is silent to teaching that wherein the second amount of time being less than the first amount of time.
In the same field of endeavor, Lee teaches a device wherein the second amount of time being (see Lee, fig. 6, 631-634, detection beacon, para. [0096], first period) less than the first amount of time (see Lee, para. [0090], second period, 601,602, fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kand and Shana’a with the teaching of Lee in order to provide effective load detection and impedance variation detection (see Lee, para. [0013-14]). 

Regarding claim 5, the combination of Kang, Shana’a and Lee teaches the device of claim 4, wherein the at least one processor is further configured to: transmit another pulse signal for detection of the other device in response to detecting that the first value of the measurement parameter does not satisfy the initial detection factor, wherein the other pulse signal is transmitted the first amount of time after transmission of the pulse signal (see Lee, fig. 2, 601,602, second period, para. [0090]).

Regarding claim 10, the combination of Kang and Shana’a teaches the device of claim 1. 
The combination of Kang and Shana’a is silent to teaching that wherein the at least one processor is further configured to: when the second value of the measurement parameter of the antenna detected in conjunction with transmission of the confirmation pulse signal does not satisfy the confirmation detection factor: adjust the initial detection factor based at least in part on the second value of the measurement parameter; and transmit an other pulse signal for detection of the other device within proximity of the device.
In the same field of endeavor, Lee teaches a device wherein the at least one processor is further configured to: when the second value of the measurement parameter of the antenna detected in conjunction with transmission of the confirmation pulse signal does not satisfy the confirmation detection factor (see Lee, fig. 8, device removed): adjust the initial detection factor based at least in part on the second value of the measurement parameter (see Lee, fig. 8, reset TX, initial load); and transmit an other pulse signal for detection of the other device within proximity of the device (see Lee, fig. 8, 851, para. [0106-108]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kand and Shana’a with the teaching of Lee in order to provide effective load detection and impedance variation detection (see Lee, para. [0013-14]). 

Regarding claims 12-15, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2-5, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Byun et al. (US. Pub. No. 2015/0180268 A1), Karandikar (2016/0182127), Yang (2016/0373166) teach NFC systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/WEN W HUANG/              Primary Examiner, Art Unit 2648